DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.

Status of Claims
The rejection of claims 3 and 4 are obviated by the Applicant’s cancellations. 
The nonstatutory double patenting rejections of claims 1-2 and 5-14 is withdrawn view of the Terminal Disclaimer filed on 12/16/2021.
All other previous rejections are withdrawn in view of the Applicant’s amendments.
New grounds of rejection are necessitated by the Applicant’s amendments. 

Claims 1-2 and 5-15 are pending and under consideration for this Office Action.

Priority
The instant application is a DIV of US Patent 7,887,681. 7,887,681 is a CIP of US Application 11/198361 and US Patent 6,974,533. The instant claim 1 limitation claiming “rough configuration…between 0.1µm and 2.0 µm in size” has support in US 7,887,681, but not US Application 11/198361 and US 6,974,533. 

MPEP § 2133.01 states ‘Any claim that only contains subject matter that is fully supported in compliance with the statutory requirements of pre-AIA  35 U.S.C. 112, first paragraph, by the parent application of a CIP will have the effective filing date of the parent application. On the other hand, any claim that contains a limitation that is only supported as required by pre-AIA  35 U.S.C. 112, first paragraph, by the disclosure of the CIP application will have the effective filing date of the CIP application.’

Therefore, the effective filing date of claim 1-14 is the 10/26/2005 from US 7,887,681.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2 and 5-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou (US 2003/0192784 A1) in view of Jiang et al (“Thickness effects of a carbon-supported platinum catalyst layer on the electrochemical reduction of oxygen in sulfuric acid solution”, Journal of Electroanalytical Chemistry, 577, pages 107-115, 2005), Kao et al (“Electrocatalysis by Electrodeposited Spherical Pt Microparticles Dispersed in a Polymeric Film Electrode”, Journal of the American Chemical Society, 106, pages 473-46, 1984), Yang et al (“Electrodeposited platinum microparticles in a sulfonate-polyaniline film for the electrosorption of methanol and sorbitol”, Electrochemica Acta, 44, pages 207-218, 1998), and Zhou et al (US 2005/0014636 A1, referred to as Rueter herein). 

Claim 1: Zhou discloses an electrode (see e.g. abstract of Zhou) comprising: a conductive substrate (see e.g. [0033] of Zhou) having a basic surface area defined by its geometric shape (inherent to any three dimensional object); and a surface coating (platinum, see e.g. [0033] of Zhou) having a rough configuration (see e.g. [0027] of Zhou) and an increased surface area at least 5 times the basic surface area (see e.g. abstract of Zhou) with bead shaped grains (see e.g. Fig 1 of Zhou) between 0.5-15 µm in size (see e.g. [0027] of Zhou), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Zhou does not explicitly teach a surface coating of 0.1 µm to 5 µm. Zhou teaches that the thickness of the coating effects the useable life the electrode (see e.g. [0038] of Zhou). Specifically, Zhou teaches that platinum black has difficulties because it breaks apart at certain thicknesses (see e.g. [0009] of Zhou) and that their platinum layer is more resilient (see e.g. [0011] of Zhou). Although, Zhou prefers a thickness above 10  µm, this is just a preferred embodiment for a longer electrode life (see e.g. [0038] of Zhou). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the electrode of Zhou by adjusting the thickness of the coating layer to get the desired electrode characteristics. Furthermore, Zhou discusses a possible limit the coating at around 30 µm (see e.g. [0038] of Zhou). Jiang teaches that platinum catalyst layers should have a minimum thickness of 2-4 µm for “reasonable activity” and that increasing the thickness increases Pt utilization and activity (see e.g. abstract of Jiang). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention that the thickness would range between 2 and 30 µm, which overlaps the claimed range of 1.0 µm to 5.0 µm. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Zhou does not explicitly teach that the bead shaped grains consists of a regular shape. However, regular bead shaped grains are known within the electrode art. For example, both Kao (see e.g. Fig 1B) and Yang (see e.g. Fig 4(e)) teach regular bead shaped grains for platinum catalysts. Additionally, Rueter teaches that uniform particle size and shape is a desired characteristic for catalysts (see e.g. [0014] of Reuter). The core inventive concept of Zhou is a catalytic coating of platinum that has a higher surface area than smooth platinum (see e.g. [0007] of Zhou). There is no teaching or suggestion that having a more uniform form of the bead shape in Zhou would render the electrode unsuitable. Furthermore, MPEP § 2144.04 IV B states that a change in shape absent a teaching to the contrary is an obvious modification. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have modified the electrode of Zhou by changing the fractal bead shape into a more uniform and regular bead shape as shown in Kao and Yang because Kao and Yang show these are recognized platinum bead shapes in the electrode art and uniform sizes and shapes for catalysts are desired characteristics for catalysts. 

Claim 2: Zhou in view of Jiang, Kao, Yang, and Rueter discloses that said surface coating has an increased surface area of at least 5 times the basic surface area (X 2 5, see e.g. abstract of Zhou), which overlaps with the claimed range of 50 times to 200 times the basic surface area. MPEP § 2144.05 | states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 5: Zhou does not explicitly teach a surface coating of 2 µm to 4 µm. Zhou teaches that the thickness of the coating effects the useable life the electrode (see e.g. [0038] of Zhou). Specifically, Zhou teaches that platinum black has difficulties because it breaks apart at certain thicknesses (see e.g. [0009] of Zhou) and that their platinum layer is more resilient (see e.g. [0011] of Zhou). Although, Zhou prefers a thickness above 10  µm, this is just a preferred embodiment for a longer electrode life (see e.g. [0038] of Zhou). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the electrode of Zhou by adjusting the thickness of the coating layer to get the desired electrode characteristics. Furthermore, Zhou discusses a possible limit the coating at around 30 µm (see e.g. [0038] of Zhou). Jiang teaches that platinum catalyst layers should have a minimum thickness of 2-4 µm for “reasonable activity” and that increasing the thickness increases Pt utilization and activity (see e.g. abstract of Jiang). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention that the thickness would range between 2 and 30 µm, which overlaps the claimed range of 2 µm to 4 µm. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 6: Zhou in view of Jiang, Kao, Yang, and Rueter discloses that said surface coating has an adhesive strength as measured by critical load greater than 35 mNs (see e.g. claim 9).

Claim 7: Zhou in view of Jiang, Kao, Yang, and Rueter discloses that said surface coating has a hemispherical configuration (see e.g. Fig 1 of Zhou).

Claim 8: Zhou in view of Jiang, Kao, Yang, and Rueter discloses that said surface coating consists of particles of regular bead shape (see e.g. Fig 1B of Kao and  Fig 4(e) of Yang) and a particle size of 0.5 µm to 15 µm (see e.g. [0027] of Zhou), which overlaps with the claimed range of 0.1 µm to 1.5 µm.

Claim 9: Zhou does not explicitly teach that the relation of surface area to the thickness of said surface coating is 3.0 F/cm3 to 6.0 F/cm3. However, Zhou teaches that the thickness affects the usable life of the electrode (see e.g. [0038] of Zhou) and that “This rough and porous fractal structure increases the electrochemically active surface area of the platinum surface” (see e.g. [0027] of Zhou). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the surface coating of Zhou in view of Jiang, Kao, Yang, and Rueter to get the desired electrode life and to adjust the surface area to get the desired surface area resulting from the rough deposition. Adjusting the thickness and the surface area would adjust the relation of surface area to the thickness of said surface coating.

Claim 10: Zhou does not explicitly teach that the relation of surface area to the thickness of said surface coating is 4.1 F/cm3 to 5.7 F/cm3. However, Zhou teaches that the thickness affects the usable life of the electrode (see e.g. [0038] of Zhou) and that “This rough and porous fractal structure increases the electrochemically active surface area of the platinum surface” (see e.g. [0027] of Zhou). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the surface coating of Zhou in view of Jiang, Kao, Yang, and Rueter to get the desired electrode life and to adjust the surface area to get the desired surface area resulting from the rough deposition. Adjusting the thickness and the surface area would adjust the relation of surface area to the thickness of said surface coating.

Claim 11: Zhou in view of Jiang, Kao, Yang, and Rueter discloses that said conductive substrate comprises one or more of the following metals platinum, iridium, rhodium, gold, tantalum, titanium, or niobium (see e.g. [0034] of Zhou). 

Claim 12: Zhou in view of Jiang, Kao, Yang, and Rueter discloses that said conductive substrate comprises one or more of the following metals platinum, iridium, rhodium, tantalum, titanium, or niobium (see e.g. [0034] of Zhou). 

Claim 13: Zhou in view of Jiang, Kao, Yang, and Rueter discloses that said surface coating is biocompatible (see e.g. claim 3 of Zhou).

Claim 14: Zhou in view of Jiang, Kao, Yang, and Rueter discloses that said surface coating does not contain lead (see e.g. claim 4 of Zhou).

Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou in view of Jiang, Kao, Yang, and Rueter as applied to claim 1 and in further view of Morris et al (US 5,473,812). 

Claim 15: Zhou does not explicitly teach that said surface coating comprises palladium. Zhou teaches the electrode is used for stimulating body tissue (see e.g. [0005] of Zhou) and that platinum is used for its electrical characteristics, biocompatibility, and stability (see e.g. [0007] of Zhou). Morris teaches that there are alternative materials to platinum for use with body issue, including palladium (see e.g. connecting paragraph of col 7 and 8 of Morris). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Zhou in view of Jiang, Kao, Yang, and Rueter by replacing the platinum with palladium as taught in Morris because Morris teaches that palladium can be used instead of platinum for electrode used with body tissue and KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.

Response to Arguments
Applicant’s arguments filed on 01/11/2022 with respect to the rejection(s) of the claim(s) under 35 USC 103(a) over Zhou have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhou. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795